Order of the County Court of Westchester county, reversing final order in summary proceedings, reversed on the law, with costs, and final order affirmed, without costs. The undertenants held possession subject to the lease between Winters and Battcock, which provides for payment of taxes by the lessee. The agreement of May 20, 1925, between Pope, landlord, and Battcock, lessee, was not a surrender of the premises occupied by the under-tenants. After its execution the undertenants still held subject to the provision of the original lease as to taxes, but only as to that part duly apportioned to the premises possessed by them. On May 20, 1925, a demand was made for payment of taxes. It was the duty of the lessee and those holding under him to ascertain the amount thereof. Sixty days having passed since the demand, the landlord was in a position to invoke the remedy provided for in section 1410, subdivision 3, Civil Practice Act. Kelly, P. J., Jaycox, Manning, Kapper and Lazansky, JJ., concur.